Citation Nr: 1758883	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of dental trauma and/or temporomandibular joint syndrome (TMJ).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the District of Columbia Army National Guard from June 1962 through August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2014, the Veteran testified before the undersigned during a Central Office hearing.  A transcript of the hearing is included in the electronic claims file.  

In August 2014 and February 2016, the Board remanded the claim for further development.  

In September 2016, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2017, the Court vacated the September 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In October 2017, the Court vacated the Board's September 2016 decision due to its reliance on a March 2016 VA examination report, which did not substantially comply with the terms of a February 2016 Board remand.  Contrary to the remand directives, the March 2016 examiner failed to discuss the Veteran's medical history and lay statements.  A compliant examination must be obtained.  To ensure consistency, the pertinent portion of the February 2016 remand directives will be recited below, verbatim.

Additionally, the parties before the Court noted that the Board failed to comply with its duty to assist in that private treatment records from H. McKibben, a licensed professional counselor who has treated the Veteran since 2006, were not requested or obtained.  An attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide any authorization forms necessary to obtain records from H. McKibben.

2.  Afford the Veteran a VA examination addressing the etiology of his acquired psychiatric disorder.  The examiner should provide a rationale for all conclusions.

The examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran has a current acquired psychiatric disorder, to include anxiety, depression, and PTSD, which is (a) caused or (b) aggravated (permanently worsened in severity beyond its normal progression) by any service-connected residuals of dental trauma and/or TMJ. 

In providing the requested opinion, the examiner must include a clear discussion of all relevant lay and medical evidence of record, including the Veteran's lay reports of psychiatric symptoms, medical treatment records which document such reports and potential PTSD and depression diagnoses, and any resulting psychiatric impact from the Veteran's impaired ability to eat food and the pain associated with chewing.

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




